DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 4, 2022 has been entered.
 Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kashiwabara (JP 2005-313735) and further in view of Francia (WO 2016/096948) and/or Makino (JP 3-235703).  
As best depicted in Figure 5a, Kashiwabara is directed to a tire construction comprising a carcass 1, a bead core 3, a first apex 3a, and a second apex 4, wherein said first apex has a convex contour with respect to said second apex and said first apex is harder than said second apex (Abstract).  Additionally, it appears from Figure 5a that first and second ends of said second apex are arranged radially inward of a radially outer end of said bead core.  In the exemplary construction of Figure 5a, however, a second end of said second apex is generally 
A fair reading of Kashiwabara, however, does not limit the radial position of said second end with respect to the rim flange.  In fact, the exemplary tire constructions in Figures 5a-5c show a wide variety of radial heights for said second end.  An inventive feature of Kashiwabara corresponds with the general inclusion of first and second ends that are radially inward of a radially outer end of the first apex (defines the convex contour of the first apex), wherein either one of the first end or the second end can be the radially innermost end (Paragraph 32).  One of ordinary skill in the art at the time of the invention would have found it obvious to position a second end radially inside a rim flange given the exemplary construction of Figure 5a and the art recognition that rim flange heights (in relation to bead cores) are not limited to a single arrangement.  Francia, for example, is directed to a similar construction in which a bead core is surrounded by a first apex (no reference character provided) and a second apex 40, wherein said first apex has a convex contour with respect to said second apex and first and second ends of said second apex are radially inward of a bead core and a rim flange (Figures 1 and 2).  Makino additionally depicts a tire construction in which first and second ends of a second apex (6 is a combination of 21 and 22) are radially inward of a rim flange (Figure 2).  The claimed arrangement is consistent with the general disclosure of Kashiwabara, it being emphasized that exemplary Figure 5a expressly depicts an arrangement that is extremely similar to that required by the claims.  Also, Applicant has not provided a conclusive showing of unexpected results for the claimed arrangement.                         

As to claim 2, Kashiwabara (Paragraph 13) teaches a construction in which a radially outer end of the first apex is radially between a carcass turnup and a rim flange (e.g. Figure 1).
With respect to claim 3, a radially outer end of the first apex is generally disclosed as being at a height less than 0.5 times a carcass turnup height.  This general disclosure suggests a wide variety of tire constructions that satisfy the claimed arrangement, it being noted that the claims are directed to absolute dimensions and it is well taken that such dimensions vary as a function of the intended use and ultimately the tire size (larger tires are generally formed with larger dimensions).
Regarding claim 4, first apex 3a is present at a height that corresponds with an axially inner end of the bead core and such a thickness, in combination with the actual thickness of the carcass ply, would be expected to greater than 1 mm (distance DB is defined by Applicant as corresponding with the claimed distance).  It is emphasized that a carcass commonly has a thickness greater than 1mm by itself (a function of the intended use and ultimately the tire size).
.        
Claims 5-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kashiwabara, Francia, and Makino as applied in claim 1 above and further in view of Iida (JP 6-32122). 
As detailed above, Kashiwabara is directed to a tire construction including a bead reinforcing layer, a carcass turnup, a first apex, and a second apex, wherein said apexes are radially inward of a carcass turnup end.  In such an instance, however, Kashiwabara is silent with respect to the inclusion of a recess.  
Iida, on the other hand, is similarly directed to a tire construction comprising a carcass turnup and at least one bead reinforcing layer.  Iida further teaches the inclusion of a recess 36 in a region between a carcass turnup end and a maximum section width point to improve bead durability.  One of ordinary skill in the art at the time of the invention would have found it obvious to include a recess in the tire of Kashiwabara for the benefits detailed above, there being a reasonable expectation of success.  It is emphasized that the inclusion of a recess in said 
  Regarding claims 6 and 15, a ratio d/D is between 0.10 and 0.70, which suggests a ratio (D-d)/D between 0.30 and 0.90 (corresponds with claimed ratio).  Additionally, even if the minimum thickness between the carcass and a bottom of recess 36 is ever so slightly radially outward of reference line M, a lower limit would be slightly below 0.3 and an upper limit would be slightly below 0.9 and thus fully encompass the claimed range.     
As to claims 7 and 16, the general depiction in Figure 1 suggests a distance in accordance to the claimed invention.  It is emphasized that distances between 10 mm and 20 mm are consistent with the general order of dimensions that are in the vicinity of one another in tires.  Also, the claims are directed to absolute dimensions and it is well taken that tire dimensions highly correspond with the tire intended use and ultimately the tire size.
With respect to claims 8 and 17, distance d can be as small as 0.10 times a distance D.  This in turn suggests a recess having larger radius of curvature values on either side of a bottom portion.  It is emphasized that as ratio d/D increases, the radius of curvature would decrease (recess becomes more sharply curved).  When the ratio is 0.1, on the other hand, the recess would have a significant radial extension without extending significantly into the tire body and such corresponds with larger radii of curvatures.  Absent a conclusive showing of unexpected results, one of ordinary skill in the art at the time of the invention would have found it obvious to include radii of curvatures of at least 40 mm (consistent with the general order of radii of curvature in tire sidewalls).    

With respect to claim 12, Kashiwabara (Paragraph 13) teaches a construction in which a radially outer end of the first apex is radially between a carcass turnup and a rim flange (e.g. Figure 1).
As to claim 13, a radially outer end of the first apex is generally disclosed as being at a height less than 0.5 times a carcass turnup height.  This general disclosure suggests a wide variety of tire constructions that satisfy the claimed arrangement, it being noted that the claims are directed to absolute dimensions and it is well taken that such dimensions vary as a function of the intended use and ultimately the tire size (larger tires are generally formed with larger dimensions).
Regarding claim 14, first apex 3a is present at a height that corresponds with an axially inner end of the bead core and such a thickness, in combination with the actual thickness of the carcass ply, would be expected to greater than 1 mm (distance DB is defined by Applicant as corresponding with the claimed distance).  It is emphasized that a carcass commonly has a thickness greater than 1mm by itself (a function of the intended use and ultimately the tire size).
Response to Arguments
6.	Applicant’s arguments with respect to claim(s) 1-19 and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215. The examiner can normally be reached M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 



Justin Fischer 
/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        February 9, 2022